Citation Nr: 0716236	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-38 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for metastatic squamous 
cell cancer of the neck, throat, tongue, and shoulder 
muscles, to include on the basis of exposure to herbicides 
and/or radiation.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1966, 
including service in Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision in 
which the RO denied service connection for PTSD and for 
cancer, as well as denied an increased rating for a low back 
disability.  The veteran filed a notice of disagreement (NOD) 
in January 2004 and the RO issued a statement of the case 
(SOC) in August 2004.  The veteran filed a substantive appeal 
(via a VA Form 21-4138, Statement in Support of Claim), in 
October 2004.

The RO continued the denial of the claim for service 
connection for PTSD in a November 2004 supplemental SOC 
(SSOC).  Subsequently, in a November 2004 letter, the veteran 
withdrew his claim for an increased rating for a low back 
disability; thus, that issue is not before the Board.  The RO 
continued the denial of the claims for service connection for 
PTSD and for cancer in August 2005 and December 2006 SSOCs.  
The veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board at the RO, but the veteran withdrew this 
request after the hearing was scheduled.  

For the reasons expressed below, both claims are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. VA will notify the veteran when further 
action, on his part, is required.
 

REMAND

The evidence reflects that the veteran has been diagnosed 
with cancer, to include cancer of the head, neck, and tongue.  
Specifically, VA outpatient treatment (VAOPT) notes from 
February and June through July 2003 reflect diagnoses of 
squamous cell carcinoma of the left neck from an unknown 
primary lesion, a hard tumor anterior right neck, a firm 
nodule on level II, which was fine needle aspirated and shown 
to be squamous cell carcinoma, two masses on the left side of 
the neck thought to be level II and level III lymph nodes, 
head and neck cancer, unknown site, solid "ent" tumor, and 
invasive squamous cell carcinoma at the left base of the 
tongue.  

The veteran has claimed service connection for cancer of the 
neck, throat, tongue and shoulder muscles, based on alleged 
in-service exposure to Agent Orange and radiation.   As the 
veteran served in Vietnam, he is presumed to have been 
exposed to herbicides, to include Agent Orange.  See 38 
U.S.C.A. § 1116(f) (West 2002 & Supp. 2006) and 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  Exposure to Agent Orange and 
exposure to ionizing radiation may each serve as the basis 
for service connection on a presumptive basis for certain 
listed diseases.  38 C.F.R. §§ 3.309(d)(2), (e) (2006).  None 
of the diagnosed cancers are among either the diseases 
specific to radiation-exposed veterans listed in 38 C.F.R. 
§ 3.309(d)(2) or the diseases associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
(2006).

However, a veteran is not precluded from establishing service 
connection by showing a medical nexus between a claimed 
condition and exposure to, among other things, Agent Orange 
or ionizing radiation in service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997); 38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2006).   In 
addition, VA will provide a medical examination or obtain a 
medical opinion if the evidence indicates the existence of a 
current disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2006), 38 C.F.R. § 
3.159(c)(4)(i) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, a June 26, 2003 VAOPT note indicates "+ 
evidence of diseases connected to Agent Orange at present 
time: head and neck cancer of squamous cell origin."  The 
Board notes that the threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or 
disease is a low one.  See McLendon, 20 Vet. App. at 83.  In 
this case, the Board finds that the cursory statement that 
the veteran's head and neck cancers were positive evidence of 
diseases connected to Agent Orange warrants obtaining a more 
definitive medical opinion-supported by fully stated 
rationale-as to the relationship, if any, between any of the 
veteran's current cancers and his presumed Agent Orange 
exposure.  Hence, the RO should arrange for the veteran to 
undergo VA examination, by a physician, at an appropriate VA 
medical facility.  See 38 U.S.C.A. § 5103A.  

The Board also notes that, where there is evidence of a 
radiogenic disease and it is contended the disease is a 
result of exposure to ionizing radiation in service, the RO 
is required to obtain an assessment as to the size and nature 
of the radiation dose or doses.  See 38 C.F.R. § 3.311(a)(1) 
(2006).  The veteran's cancer of the head and neck is a 
"radiogenic disease" as defined in 38 C.F.R. § 3.311(b)(2) 
because "any other cancer" is a radiogenic disease pursuant 
to 38 C.F.R. § 3.311(b)(2)(xxiv).  In addition, the veteran 
has submitted evidence showing that he was a pneudraulic 
repairman on aircraft.  He claims, in his August 2003 
radiation risk activity information sheet and elsewhere that 
the aircraft included U2 planes and has submitted evidence 
that U2 planes flew in a High Altitude Sampling Program to 
track the global dispersion of radioactive debris resulting 
from atmospheric nuclear testing.  Although there is no 
single piece of evidence indicating that the veteran served 
aboard such aircraft, the evidence of record tends to 
support, and certainly does not discount, this assertion.  
The service personnel records do not contain evidence as to 
his assignments during his time in Vietnam, but do reflect 
that the veteran had top secret security clearance.  A 
service medical record reflects that the veteran was at the 
Bien Hoa airbase in Vietnam in May 1964, and materials 
submitted by the veteran show that there were four U2 planes 
deployed to this airbase at approximately this time.  
Therefore, the veteran has contended that this disease is a 
result of exposure to ionizing radiation.  Thus, the RO was 
required to obtain a dose assessment.

Hence, the RO should follow the provisions of 38 C.F.R. § 
3.311 as regards development of claims based on a contention 
of radiation exposure during active service and post-service 
development in connection with a radiogenic disease.

As regards the claim for service connection for PTSD, service 
connection for PTSD requires a medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2006).  
The August 2003 VA examination report and a February 2004 
letter from a VA psychiatrist reflect diagnoses of PTSD.  In 
a May 2006 statement in support of claim (VA Form 21-4138), 
the veteran provided additional information regarding his 
claimed in-service stressors in response to the RO's request 
for such information.  He stated that between April and May 
1964, he was assigned to the 4080th strategic reconnaissance 
wing field maintenance squadron at the Bien Hoa Air Force 
base.  He had previously indicated that he witnessed the 
death of a fellow airman by enemy rocket fire while in the 
chow hall, and was trapped inside a U2 airplane engine 
compartment for an hour when incoming rockets were hitting 
the base.  He also indicated the name of another individual 
present, although he believed he had died.  The RO has not 
sought to verify the veteran's claimed in-service stressors 
via request to the U.S. Army and Joint Services Records 
Research Center (JSRRC), and the RO's JSRRC Coordinator 
explained its reasons for not doing so in a June 2006 memo to 
the file.  After describing the claimed stressors, the 
Coordinator wrote that the JSRRC requires the brigade in 
which the veteran served at the time, the unit and company 
preferred, and descriptions of any claimed stressful events 
including a detailed two-month date range.  The Coordinator 
concluded that the veteran's reported stressors were vague 
and did not meet the minimum criteria for submission to JSRRC 
for verification.

While the RO commendably explained its reasons for not 
requesting stressor verification from JSRRC, the Board finds 
that the information provided by the veteran was sufficient 
to request stressor verification from JSRRC.  See VA 
Adjudication Manual, M-21, Part III, chapter 5, § 5.14 
(c)(2)(a) (Nov. 18, 2004); M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, 15(c) (Sept. 29, 2006).  The veteran's 
information about his unit (identifying the 4080th field 
maintenance squadron, as is also indicated on his DD Form 
214), the date (a two-month date range) and place of the 
incident (a specific air force base at which the service 
medical records confirm he was present), and his description 
of the incident (involving witnessing the death of a fellow 
serviceman and being under rocket attack) were all sufficient 
to allow the JSRRC to respond to an inquiry seeking stressor 
verification.  Id.

Thus, the RO should undertake necessary development to 
attempt to verify the veteran's alleged stressful experiences 
through independent means, to include JSRRC.  Any additional 
action necessary for independent verification of the reported 
stressors, to include follow-up action requested by the 
contacted entity, should be accomplished. If the search for 
corroborating records leads to negative results, the RO 
should notify the veteran of the records that were not 
obtained, explain the efforts taken to obtain them, and 
describe further action to be taken.  If any claimed 
stressor(s) is/are verified, the RO should arrange for the 
veteran to undergo examination, by a psychiatrist, at an 
appropriate VA medical facility, to obtain medical 
information as to whether the veteran has PTSD on the basis 
of the verified stressor(s).  

The veteran is hereby advised that failure to report to any 
examination(s) scheduled in connection with the claim(s), 
without good cause, may result in a denial of the claim(s) 
(as the decision will based on the evidence of record).  See 
38 C.F.R. § 3.655 (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  If the 
veteran fails to report to the scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of examination(s) sent to the 
appellant by the appropriate VA medical facility.

In addition, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present information and/or evidence pertinent to either or 
both claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also request that the veteran furnish any 
pertinent evidence in his possession.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).   However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal that is not 
currently of record.  The RO should also 
request that the veteran furnish all 
pertinent evidence in his possession.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  Pertinent to the matter of service 
connection for squamous cell cancer of 
the neck, throat, tongue, and shoulder 
muscles on the basis of in-service 
radiation exposure, the RO should 
undertake steps to be completed in the 
dose assessment development phase, in 
accordance with 38 C.F.R. § 
3.311(a)(2)(ii).  Thereafter, a summary 
of the case should be referred to the 
Undersecretary for Benefits for further 
consideration of the claim for service 
connection for cancer of the neck, 
throat, tongue and shoulder muscles, in 
accordance with 38 C.F.R. § 3.311 (c) 
(2006).

4.  In connection with the matter of 
service connection for squamous cell 
cancer of the neck, throat, tongue, and 
shoulder muscles, claimed as due to Agent 
Orange exposure, have been associated 
with the claims file, the RO should 
arrange for the veteran to undergo a VA 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
the examine the veteran, and the report 
of examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should specifically 
identify the type of cancer or cancers 
from which the veteran suffers.  With 
respect to each such diagnosed 
disability, the physician should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that the 
disability is the result of Agent Orange 
exposure or other in-service injury or 
disease. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the veteran's alleged 
stressful experiences, to include contact 
with the JSRRC.  Any additional action 
necessary for independent verification of 
the reported stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

6.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above- 
requested development, the RO should 
prepare a report detailing the nature of 
any specific in-service stressful 
experience(s) deemed established by the 
record. This report is then to be added 
to the veteran's claims file. If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report, skip the development 
request in paragraph 7, below, then 
proceed with paragraph 8.

7.  If and only if evidence corroborating 
the occurrence of any of the 
aforementioned claimed in-service 
stressful experiences is received should 
the RO schedule the veteran for an 
examination by a VA psychiatrist at an 
appropriate VA medical facility.

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

8.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

11.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, as well 
as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006)



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

